Citation Nr: 9926375	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in 
the January 1985 rating decision of the Regional Office 
(RO) which denied service connection for the cause of the 
veteran's death.

2. Entitlement to an effective date for an award of service 
connection for the cause of the veteran's death prior to 
October 31, 1996.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 until his 
retirement in April 1965, and died in October 1984.  The 
appellant is his widow.

By rating decision dated in January 1985, the Regional Office 
(RO) denied the appellant's claim for service connection for 
the cause of the veteran's death.  She was notified of this 
decision and of her right to appeal by a letter dated in 
February 1985, but a timely appeal was not received.  

The appellant subsequently sought to reopen her claim and, 
the RO, in a June 1997 rating action, granted service 
connection for the cause of the veteran's death on the basis 
that additional evidence submitted by the appellant was new 
and material, and warranted service connection for the cause 
of the veteran's death.  An effective date of October 31, 
1996 was established.  The appellant asserts that there was 
CUE in the January 1985 rating decision and that an earlier 
effective date is warranted for the award of service 
connection for the cause of the veteran's death.

In a statement dated in March 1998, the appellant withdrew 
her request for a video conference hearing.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By rating decision in January 1985, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  She was notified of 
this decision and of her right to appeal by a letter dated 
the following month.

2. The appellant disagrees with the weighing and evaluation 
of the evidence considered in the January 1985 
determination.

3. There was no undebatable error of fact or law in the 
January 1985 determination that would change the outcome.

4. On October 31, 1996, the appellant submitted an informal 
claim to reopen her claim for service connection for the 
cause of the veteran's death.

5. By rating decision dated in June 1997, the RO granted 
service connection for the cause of the veteran's death, 
effective October 31, 1996.


CONCLUSIONS OF LAW

1. The appellant has not raised a legally sufficient claim of 
CUE.  38 C.F.R. § 3.105(a) (1998); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2. An effective date for an award of service connection for 
the cause of the veteran's death prior to October 31, 1996 
is not warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(q)(r) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether There was CUE in the January 1985 
Rating Decision Which Denied Service Connection for 
the Cause of the Veteran's Death.

Factual background

The service medical records show that the veteran was 
hospitalized in September 1962 and related that he had 
developed chest pain, shortness of breath on exertion and a 
cough which was progressively worse during the 24 hours prior 
to admission.  He had a history of some respiratory disease 
and had been hospitalized previously with a similar 
complaint.  At that time, it was felt that the veteran had 
bronchopneumonia.  He was treated and responded properly.  A 
history of heavy smoking of two to three packs of cigarettes 
a day for many years was noted.  An examination disclosed 
that the chest was symmetrical with a slightly increased 
anteroposterior diameter.  The movement of the chest was 
normal.  The lungs revealed moderate inspiratory and 
expiratory wheezes rather diffusely.  There were no rales or 
dullness in any portion of the lungs.  Gram stain and sputum 
revealed a gram positive Diplococci which resembled 
Pneumococci.  The veteran was placed on medication for an 
intrapulmonary respiratory infection.  It was felt that he 
might have moderate pulmonary emphysema which predisposed him 
to intrapulmonary infections which were manifested by some 
element of bronchospasm, thus producing rather protracted 
episodes of shortness of breath.  The diagnosis was acute 
bronchitis, organism undetermined, treated and improved.  

A periodic examination in June 1964 reflects a history of 
shortness of breath and pain and pressure in the chest.  It 
was indicated that the veteran had been hospitalized on two 
occasions in September 1962 for bronchitis and pulmonary 
emphysema.  There were no complications or sequelae.  On the 
retirement examination in November 1964, the lungs and chest 
were evaluated as normal.  A chest X-ray study was negative.  
The veteran was seen in the internal medicine clinic in 
December 1964.  It was noted that it had been suggested 
during the September 1962 hospitalization that he might have 
had pulmonary emphysema, but that no further evaluation was 
made.  He had been free of bronchitis or any other symptoms 
suggestive of chronic pulmonary disease since the September 
1962 hospitalization.  He was a smoker and had an occasional 
morning cough, at which time he brought up small amounts of 
clear phlegm.  An examination of the chest revealed a normal 
anterior-posterior diameter and good mobility of the rib cage 
with respiration.  Both lungs were clear to auscultation and 
percussion and the expiratory phase of respiration was not 
prolonged.  The impression was that no clinical lung disease 
was present.  It was stated that emphysema or chronic 
bronchitis should not be considered to be present in the 
veteran.

Private medical records disclose that the veteran was seen in 
December 1969 and was treated for asthma.  In October 1973, 
it was noted that the veteran had a history of "bronchial 
asthma, emphysema."  He complained of shortness of breath 
and difficulty breathing.  The diagnoses were acute asthmatic 
attack and chronic obstructive pulmonary disease.  It was 
noted in November 1977 that he had a past medical history of 
chronic obstructive pulmonary disease, and that he was on 
multiple medications.  The diagnoses were acute bronchospasm 
and chronic obstructive pulmonary disease.

When he was seen in a service department facility in November 
1977, it was noted that the veteran had been seen that 
morning in another facility for an asthma attack.  He had 
been given "shots."  A 16-year history of asthma was noted.  
A chest X-ray study was consistent with bronchitis and/or 
bronchopneumonia.  The assessment was asthma.

In a statement dated in April 1978, G.D.B. related that he 
had known the veteran since 1965 and that he had asthma 
attacks and respiratory trouble, and that it had been getting 
worse in the last few years.  

In May 1978, N.T. and L.T. stated that they had known the 
veteran since 1968.  When they first met him, he seemed to 
have difficulty breathing and was very short of breath.  They 
were aware that his wife had to take him to a physician for 
treatment for these episodes. 

In a statement dated in May 1978, I.F. indicated that she 
knew the veteran had respiratory problems while in service.  
She added that in September 1966, she drove him to the base 
hospital for treatment.   

The veteran was hospitalized in a private hospital from March 
to April 1978 and reported that over the two weeks prior to 
admission, he had developed progressive shortness of breath 
with exertion.  The diagnoses on discharge were wheezing, 
probable asthma, and probable bronchitic type lung disease.  

The veteran was admitted to a VA hospital in September 1978 
for complaints of breathing difficulty.  He had had symptoms 
of wheezing and chronic cough since 1960, and had been 
hospitalized during service on several occasions.  The 
symptoms were that of wheezing, cough productive of frothy 
sputum and dyspnea.  It was noted that he had stopped smoking 
cigarettes about two years earlier.  A chest X-ray study was 
compatible with bronchitis.  A pulmonary function study was 
compatible with moderately severe obstructive lung disease.  
The diagnosis was chronic asthma.  

Following a request for medical records from the VA, the 
United States Air Force Hospital, Castle, reported that it 
had no medical records for the veteran.

In February 1984, the National Personnel Records Center noted 
that the requested clinical records for the veteran for the 
years 1965 and 1966 from Castle Air Force Base could not be 
located.

The veteran was hospitalized by the VA from September 1984 
until his death the following month.  A history of chronic 
obstructive pulmonary disease was noted.  He had experienced 
increasing dyspnea over a four-week period.  Shortness of 
breath was present with exertion and at rest.  A forty-year 
history of smoking three packs of cigarettes per day was 
noted.  He had had known obstructive lung disease since 1960.  
A chest X-ray study demonstrated borderline cardiomegaly, 
increased pulmonary vascularity of both lungs, no 
infiltration, and no X-ray evidence of emphysema or pleural 
effusion.  The hospital course shows that he eventually had a 
grand mal seizure.  He then developed profound hypotension 
with decreased respiration.  He later sustained a cardiac 
arrest from which he could not be resuscitated.  The 
pertinent diagnoses were staphylococcal endocarditis and 
chronic obstructive pulmonary disease.  It was reported that 
an autopsy was performed and demonstrated Staphylococcal 
pericarditis, focus of myocarditis and vegetation in the 
valves, which was felt to be the probable cause of death.  

By rating decision dated in January 1985, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  It was indicated that the veteran did not 
have a service-connected condition which caused or materially 
contributed to the cause of death.

Analysis 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In substance, the appellant argues that there was CUE in the 
January 1985 rating action which denied service connection 
for the cause of the veteran's death.

In Fugo v. Brown, 6 Vet. App 40, 43-44 (1993), the Court 
discussed what constitutes CUE.  The Court stated:

merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  Stated another way, while the 
magic incantation 'clear and 
unmistakable' need not be recited in haec 
verba, to recite it does not suffice, in 
and of itself, to raise the issue.  It 
must always be remembered that CUE is a 
very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  
(Emphasis in original.)

In order to find that the rating decision was clearly and 
unmistakably erroneous, however, it must be concluded that 
the evidence of record at the time the January 1985 decision 
was rendered was such that the only possible conclusion based 
on the evidence of record at that time was that service 
connection was warranted for the cause of the veteran's 
death.  CUE requires that error, otherwise prejudicial, must 
appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Such a conclusion cannot be made in this case.  
There was ample evidence to support the finding at the time 
of the January 1985 rating determination.  Clearly, at that 
time, there was no competent medical evidence of record 
linking his death to a lung problem.

In this case, the appellant alleges CUE in the January 1985 
rating decision.  She argues that the medical evidence was 
sufficient to grant the claim at the time of that 
determination.  She claims that the RO ignored the lay 
statements of record and failed to evaluate the credibility 
and probative value of the evidence.  The fact remains, 
however, that the only evidence which may be considered is 
that which was of record at the time of the previous 
determination.  While the Board has no reason to doubt that 
the appellant now honestly believes that a mistake was made 
in the 1985 decision, her arguments at the very best amount 
only to a dispute with the weighing and evaluation of the 
evidence then of record.  This is the type of allegation that 
can not as a matter of law form the basis of CUE.  A mere 
disagreement with how the RO evaluated the facts before it 
does not constitute an allegation which is adequate to raise 
a CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  
The Court further noted that "the determinative issue was 
not evidentiary but legal, i.e., has the appellant complied 
with the legal requirements to plead a CUE claim."  The same 
issue is inherent in this case.  The appellant has raised 
questions concerning the weighing or the interpretation of 
the evidence, but she has not provided "persuasive reasons . 
. .as to why the result would have been manifestly different 
but for the alleged error.  Fugo, 6 Vet. App. at 44.  As 
noted above, mere disagreement with the interpretation of the 
evidence does not constitute a claim of CUE. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.

II.  An Effective Date for an Award of Service 
Connection for the Cause of the Veteran's Death 
Prior to October 31, 1996

Factual background

As noted above, by rating action dated in January 1985, the 
RO denied the appellant's claim for service connection for 
the cause of the veteran's death.  She was provided with 
notice of this decision and of her right to appeal by a 
letter dated in February 1985, but a timely appeal was not 
received.  

Received at the RO on October 31, 1996 was a statement from 
the appellant in which she requested that the veteran's 
records be obtained so that she could review them for a 
"possible reopen DIC claim."  

In March 1997, the appellant submitted a statement in which 
she indicated that she wanted to reopen her claim for DIC.  
She stated that the veteran died because of chronic 
obstructive pulmonary disease.

Service department medical records dated from 1967 to 1971 
were received by the RO in May 1997.  The veteran was seen in 
April 1967 and requested a refill of his medication.  He 
complained of a cough in June 1967.  The impression was 
bronchitis.  In October 1971, the veteran gave a history of 
bronchial asthma since 1960.  He experienced wheezing daily.  
There was no chronic cough, sputum or dyspnea.  The 
impressions were chronic obstructive pulmonary disease and 
chronic asthmatic bronchitis.

Received in May 1997 were reports of VA hospitalizations from 
1979 to 1983.  The veteran was hospitalized from October to 
November 1979 for asthma.  It was noted that he had had 
chronic asthma since 1960 with symptoms of chronic cough and 
wheezing.  During the previous month, he had experienced 
increased wheezing which had become more severe in the two 
days prior to admission.  The diagnosis was asthma, chronic 
and acute.

A VA hospital report shows that the veteran was hospitalized 
in September 1980.  It was stated that the veteran had had 
asthma since 1960 and had been on medications.  It was noted 
that he had been relatively stable until he had a gradual 
onset of dyspnea, wheezing and a productive cough when the 
weather changed two weeks earlier.  The diagnosis was 
asthmatic bronchitis, chronic, with acute exacerbation.

A VA hospital reflecting an admission from June to July 1982 
was also received in May 1997.  The veteran was admitted for 
unrelated complaints.  A chest X-ray study revealed some 
evidence of chronic bronchitis.  The pertinent diagnosis was 
chronic obstructive pulmonary disease.

On VA hospitalization in September 1982, it was noted that 
the veteran had a history of chronic asthmatic bronchitis 
with periodic exacerbations since the 1960's.  He was 
admitted because of increasing dyspnea and coughing, but 
without sputum production.  The pertinent diagnosis was acute 
bronchial asthma. 

A similar history as set forth above was reported on VA 
hospitalization from November to December 1982.  The 
pertinent diagnosis was chronic obstructive pulmonary disease 
with asthmatic bronchitis.

The veteran was hospitalized by the VA in May 1983.  It was 
noted that he had steroid dependent chronic obstructive 
pulmonary disease.  

On VA hospitalization in December 1983, it was noted that the 
veteran was admitted because of increasing dyspnea, cough 
with yellowish sputum and increasing wheezings for about one 
week.  He had been doing well until one month earlier when he 
ran out of his medications.  The pertinent diagnoses were 
bronchial asthma, and chronic obstructive pulmonary disease, 
both treated and improved. 

Also received in May 1997 was a VA hospital report of January 
1984.

The autopsy protocol, dated in January 1985, was also 
received in May 1997.  The clinical diagnoses were 
staphylococcal endocarditis and chronic obstructive pulmonary 
disease.  It was commented that the veteran suffered from 
chronic obstructive pulmonary disease with recurrent 
bronchospasms for 24 years.  It was further noted that 24 
days prior to death, he developed severe dyspnea, chills and 
muscle aches.  He developed atrial fibrillation 21 days 
before death and had a low grade fever 17 days before death.  
Six days before he died, the veteran had chest pain.  At 
autopsy, the veteran was found to have severe purulent 
pericarditis.  Both lungs showed congestion of the bronchial 
mucosa, and both kidneys showed congestions and were soft.  
The urinary bladder showed acute congested mucosa.  The 
immediate cause of death was cardiac failure due to purulent 
pericarditis.

In a statement dated in June 1997, the physician who signed 
the VA hospital summary following the terminal 
hospitalization in October 1984, and who signed the death 
certificate wrote that a review of the veteran's charts 
confirmed that the veteran died as a consequence of 
staphylococcal pancarditis.  His lung disease had been 
present for the previous thirty years.  Although not the 
immediate cause of death, the underlying emphysema, related 
to his long-term cigarette smoking, was probably the portal 
of entry for the staphylococcal infection.  Therefore, it 
could certainly be considered that the underlying lung 
disease, both emphysema and bronchial asthma, were 
significant conditions contributing to death, although not 
the immediate cause thereof.

By rating decision dated in June 1997, the RO concluded that 
the veteran had submitted new and material evidence, and that 
based upon a review of the record, service connection for the 
cause of the veteran's death was warranted.  An effective 
date of October 31, 1996 was assigned.

Analysis 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation of dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The effective date of an award based on new and material 
evidence received after final disallowance shall be the date 
of receipt of new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q).

The effective date of an award of service connection or DIC 
based on a reopened claim shall be the date of receipt of 
claim or date entitlement arose, whichever is later, except 
as otherwise provided.  38 C.F.R. § 3.400(r).

The record establishes that the appellant's original claim 
for service connection for the cause of the veteran's death 
was denied by the RO in a rating decision dated in January 
1985.  She was notified of this decision and of her right to 
appeal by a letter dated the following month.  Since she did 
not file a timely appeal, that determination became final.  
Subsequently, she sought to reopen her claim.  This claim was 
granted by the RO in a June 1997 rating action, and an 
effective date of October 31, 1996 was assigned for the award 
of service connection for the cause of the veteran's death.  
She is now seeking an earlier effective date for the award of 
service connection for the cause of the veteran's death.  She 
claims that the evidence submitted in conjunction with her 
reopened claim was similar to the evidence previously of 
record and was not necessary to establish her claim.

As noted above, the Board has concluded that the appellant 
has not set forth an adequate claim of CUE.  In addition, the 
Board notes that the clinical records from the service 
department dated from 1967 to 1971 and received in 1997 
documented treatment shortly after service for respiratory 
symptoms.  In addition, the June 1997 statement from the 
physician was the first piece of medical evidence which 
demonstrated a relationship between the veteran's in-service 
symptoms and his death.  The fact remains that the initial 
indication that the appellant sought to reopen her claim was 
the communication received on October 31, 1996.  Accordingly, 
that is the earliest effective date possible for the award of 
service connection for the cause of the veteran's death.  
There is no basis on which an earlier effective date may be 
assigned.  In Sabonis, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  


ORDER

Since the appellant has not properly raised the issue of CUE, 
the appeal as to that issue is denied.  An effective date for 
an award of service connection for the cause of the veteran's 
death prior to October 31, 1996 is denied.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

